PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/865,658
Filing Date: 4 May 2020
Appellant(s): Walsey et al.



__________________
ARNE HANS 
(Reg. No. 72,846)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlIA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as
the invention.
	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MANZELLA et al
(US 9,984,419).


(2) Response to Argument
[1]	 In regards to Rejections under 35 U.S.C.  112a  
On page 8 of the Appeal Brief, by addressing “intended use” language, Appellant is NOT addressing the 112a rejection raised by the Examiner.  For example, claim 1 recites, 

“receiving…monitored drivers perform services as a driver of a motor vehicle of which the use is monitored in real time by means of at least one application executing on a mobile computing device…wherein such first data feeds provide contemporaneous information concerning performance of the monitored drivers”. Appellant’s Specification (¶0014, ¶0016 and ¶0017) fails to show how an application running on a mobile phone collects information on how a motor vehicle is being used such as the determining the speed, fuel levels, and telematics  of the vehicle  (¶0124). Claim 1 also recites “parsing… to derive updated data pertinent to one or more affected drivers…” Here, Appellant’s a performance review process” and “a result communication process” ( ¶0005, ¶0016 and ¶0017). Finally, with respect to “… wherein the targeted terms are dynamically adjusted based at least on contemporaneous driver performance…” the Specification does not provide an algorithm for how such dynamically adjusting of target terms is performed. The standard for written description is different from enablement. The questions is not whether one of ordinary could have figured it out but whether Appellant is in possession of the claim. Specifically, whether the claim functions are described “with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (MPEP 2161.01 I). Given the breadth of the claim language and the lack of detail found in the Specification, the Examiner believes this is not the case. 
Thus, it is maintained the above recited details simply restate the functions recited in the claim and/or does not allow one of ordinary skill in the art to understand how the clamed function(s) is to be performed. Again, as stated in MPEP 2161.01 I,

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”


[2]	 In regards to the 35 U.S.C. 112b rejection- 
 	It is also being reiterated that, according to the preamble, the claim is directed to “A computer-implemented method”. The body of the claim, however, further describes “computer processes”. In other words, the preamble describes a method that uses computer processes, without describing the method.  Thus the scope of the claim is unclear.
According to the preamble, of claim 1,  the method is performed by an administrator server
system. However, the claim also recites, “receiving... a set of servers of a set of monitoring companies that (i) compensate... or (ii) provide... (iii) both compensate the monitored drivers... and provide... , wherein each of the monitored drivers performs services as a driver of a motor vehicle of which the use is monitored in real time by means of at least one application executing on a mobile computing device in communication with a server operated by one of the monitoring companies, wherein such first data feeds provide contemporaneous information concerning performance of the monitored drivers”, “in a performance review process, evaluating...”, “in a result communication process, communicating...”, “wherein the targeted terms are dynamically adjusted...” . Therefore, it is unclear whether the claim is directed to the administrator server system or combination “administrator server system” and “servers of a set of monitoring companies”, “monitored drivers”, “mobile computing device”, “monitoring companies”, “first data feeds” and what performs the “performance review process”, “result communication process” and “dynamically [adjusting] targeted terms...”. (see MPEP 2173.02 I-III; In re Zletz, 893 F.2d 319, 321 (Fed Cir. 1989)]
Thus, it is also maintained that there is a lack of antecedent basis. Claim 1 recites,  “maintaining... of the contractual service”, “[parsing] processing the updated data” (as part of the “parsing” step “updated data” is to be derived, however, according to the claim it is never actually derived). There is therefore insufficient antecedent basis for this limitation in the claim. See also claims 2-4 reciting, “the result” is insufficient antecedent basis for this limitation in the claim.
The Appellant should also be aware that during examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. [see MPEP 2173.02 I-III]

[3]	Regarding 35 U.S.C. 102(a)(1) rejections
	The Appellant asserts that the prior office action fails to make a prima facie case for rejection of claims under 35 U.S.C. 102(a)(1) because the office action fails to address, “almost all limitations of the claims” and that the all limitations of the claims have not been considered. The Examiner vehemently disagrees with the Appellant’s assertion. All claim limitations and words in the claim were considered and given their appropriate patentable weight based upon broadest reasonable interpretation. Again, the claim(s) are directed to a “method using computer processes” (emphasis on “using”). Thus under the broadest reasonable interpretation, to one of ordinary skill in the art, the claim is for a method. However, the body of the claim merely further describes the “computer processes”.  Manzella teaches a computer implemented method using computing processes [see Manzella, 12:25-42]. Though every word in the claim has been considered in the examining process, it is maintained that the type of computer processes being claimed does not have patentable weight, being intended use.
	Thus the Appellant is respectfully reminded of the fact that language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]






















For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/DANIEL S FELTEN/
Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

Conferees:

/DAVID P SHARVIN/
Primary Examiner, AU 3692

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.